DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s clarification of the claims with regards to the USC 112 rejections in the remarks dated 23 December 2020 pages 7 and 8 is appreciated and the USC 112 rejections are hereby withdrawn.
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Applicant’s argument pg. 8 that Kamiyama “teaches away” from a fiber length greater than 0.7 mm is not persuasive. Kamiyama teaches that there is a known tradeoff, pg. 3 lines 108-112, between fiber length and collection efficiency and that Kamiyama is choosing a particular fiber length in order to achieve a particular efficiency. This is not sufficient to show that Kamiyama “teaches away” because in fact Kamiyama teaches that if there is a larger fiber length than there is a known effect.
Applicant’s argument pg. 9 that Kamiyama does not teach a porosity of 90 to 97% is not persuasive as firstly Kamiyama teaches a porosity of greater than 85% and secondly that a specific porosity in a table of 87% would be expected by one of ordinary skill in the art to have the same or similar dust removal properties as one of 90% as they are very close. 
Kamiyama teaches the same kind of filter cloth, pg. 1 lines 10-15, and that such cloth is used for filter, and thus applicant’s argument pg. 10 that Kamiyama does not teach the technical problem to be solved, and thus may not be applicable prior art is not persuasive.
With regards to Applicant’s argument page 10 that Kamiyama does not teach the base fabric basis weight as claimed. The base fabric is needle punched nonwoven fabric, Kamiyama pg. 8 line 323-329, has a basis weight of 50 to 120 g/m2, pg. 8 line 318-323. This is supported by Kamiyama (US 20160367922) Tables 1 and 2 showing that the second layer or base layer has a basis weight of 60 to 110 g/m2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11, 12, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamiyama (WO 2015/115418 A1).
Note: The basis weights given in the machine translation of Kamiyama provided list basis weights as g/m. Kamiyama states pg. 9 line 352 that basis weight is measured based on JIS P8124, which is provided as an NPL translated from Japanese which indicates that the basis weight units are g/m2 or gsm. Thus the measurements are assumed to actually be gsm measurements and not g/m measurements. 
With regards to Claims 1-9, 11, 12 and 16-19 Kamiyama teaches:
A filter cloth having a nonwoven fabric, pg. 8 line 296-310, and a base fabric, pg. 8 line 323-329, the nonwoven fabric contains an ultrafine fiber, fibers A pg. 8 lines 293-305, having a fiber diameter in the range of 200-800 nm which is within the claimed range of 200-2000 nm. 
The ultrafine fibers, fibers A pg. 8 lines 393-305, have a diameter of 200-800 nm and a fiber length of 0.4-0.7 mm ( 400,000-700,000 nm) giving a length/diameter ratio of 500-3500 which is within the claimed range of 200-4000. 
The ultrafine fiber is a polyester fiber, pg. 3 lines 113-118. 
The polyester fiber has an elongation of 60% or less than 60%, pg. 10 lines 386-391. 
The nonwoven fabric contains the ultrafine fiber in a proportion of 3% or more and up to 70 percent, pg. 2 lines 39-53. 
The nonwoven fabric has a multilayer structure, pg. 7 line 288 to pg. 8 line 329. 
The non-woven fabric has a basis weight of 5-60 g/m2 per layer, pg. 2 line 49-53 pg. 7 lines 273-285 pg. 9 line 352-354, 
The nonwoven fabric has a thickness of 0.8 mm or less, pg. 2 line 79 and pg. 8 line 294-296. 
The porosity is 85% or more, pg. 7 lines 286-288. 
The base fabric is needle punched nonwoven fabric, pg. 8 line 323-329, has a basis weight of 50 to 120 g/m2, pg. 8 line 318-323. This is supported by Kamiyama (US 20160367922) Tables 1 and 2 showing that the substrate layer or base layer has a basis weight of 60 to 110 g/m2. A specific basis weight of the substrate or base layer of 110 g/m2 in Example 8 on Table 2. 
A multi-layer construction including a second layer, a first layer or scrim having a basis weight of 5-60 g/m2
Kamiyama does not explicitly teach:
A specific porosity of 90 to 97%. 
The ultrafine fiber has a fiber length of 1.0 to 20 mm. 
Kamiyama discloses the claimed invention except for the ranges given for fiber diameter, fiber length and thus L/D ratio, elongation percentage, weight percentage, basis weight, thickness, and porosity are not precisely the same as those claimed by applicant but do fall within or overlap with the claimed ranges or are close enough to the claimed ranges as in the case of porosity and fiber length that one of ordinary skill in the art would expect them to have the same or similar results. 
With regards to porosity Kamiyama teaches a porosity of greater than 85% which overlaps and encompasses the claimed range. Even taking Applicant’s argument that the tables of Kamiyama, which show specific embodiments but not every embodiment, do not show a greater than 87% porosity it would be obvious to one of ordinary skill in the art that the porosities of 87% and 90% would have very similar or the same effectiveness for trapping particulates. 
With regards to the ultrafine fiber length, Kamiyama teaches a range of 0.3 to 0.7 mm.  This overlaps and lies inside the range in Applicant’s specification (paragraph 17) which teaches a range of fiber lengths from 0.3 to 20 mm. Applicant has specific examples at 1 mm 5 mm and 7 mm but has not shown that this claimed range of 1 mm to 20 mm is critical for unexpected results. One of ordinary skill in the art would expect that the prior art’s 0.3 to 0.7 mm would have similar or the same results as applicants 1mm point and also same or similar results to the claimed 1 to 20 mm given the lack of criticality based on applicant’s specification paragraph 17 and based on the overlap in L/D ratio between the prior art and the current application. Further, one of ordinary skill in the art would recognize that while Kamiyama does teach a preference for a fiber length not exceeding 0.7 mm, Kamiyama does not teach away from a larger fiber length. Rather Kamiyama teaches that there is a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the property ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
The method of making the nonwoven fabric, spunbound, spunlace, etc. does not have a demonstrated difference in properties or results between the claimed properties and the prior art and thus does not have patentable weight. The courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (WO 2015/115418 A1) as applied above in the rejection of Claims 1 and 3 in view of Seeberger (US 2015/0128545).
With regards to Claim 20:
Kamiyama teaches:
The ultrafine fiber is a polyester fiber, pg. 3 lines 113-118. 
Kamiyama does not explicitly teach:
The ultrafine fiber is a polyphenylene sulfide fiber.
Seeberger teaches:
Polyester and polyphenylene sulfide fibers are known equivalents for use in nonwoven fabrics. 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace one known material, a polyester fiber according to Kamiyama, with another known equivalent material polyphenylene sulfide which as taught by Seeberger is equivalent for use in nonwoven fabrics with polyester. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776